               Case 5:21-cv-04058 Document 1 Filed 08/31/21 Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

                                                          )
MATTHEW AND RACHEL BLOOM, and                             )
CASEY AND SHARON BLOOM,                                   )     CIVIL ACTION
                                                          )     CASE NO. 5:21-cv-4058
               Plaintiffs,                                )     JURY DEMAND: TOPEKA, KANSAS
                                                          )
v.                                                        )
                                                          )
NEXTERA ENERGY INC. of Florida, NEXTERA                   )
ENERGY CAPITAL HOLDINGS, INC. of Florida,                 )
and the following Delaware organizations:                 )
NEXTERA ENERGY RESOURCES LLC                              )
(hereinafter “NEER”), NEXTERA ENERGY                      )
CONSTRUCTORS LLC, NEXTERA ENERGY                          )
OPERATING SERVICES LLC, NEXTERA                           )
ENERGY PROJECT MANAGEMENT LLC,                            )
SOLDIER CREEK WIND LLC, and JANE DOE                      )
NEXTERA SUBSIDIARIES 1-5,                                 )
                                                          )
               Defendants.                                )

                                          COMPLAINT

          Plaintiffs Matthew and Rachel Bloom, husband and wife, and Casey and Sharon Bloom,

husband and wife, hereby bring this claim against Defendants NEXTERA ENERGY, INC.,

NEXTERA ENERGY CAPITAL HOLDINGS, INC., and the above-named NEXTERA

ENERGY subsidiaries and allege the following upon personal knowledge, information and

belief.

                             JURISDICTION, VENUE, AND PARTIES


          1.    Venue and jurisdiction are proper in this Court pursuant to 28 U.S.C. § 1332 et

al., based on complete diversity of citizenship between Plaintiffs and Defendants and the

predominant issues pertaining to real property in this jurisdiction.

          2.    Plaintiffs are all citizens of the State of Kansas and own property in Nemaha
             Case 5:21-cv-04058 Document 1 Filed 08/31/21 Page 2 of 9




County, Kansas adjacent to parcels on which Defendants have constructed large industrial wind

turbine towers that blanket the southern half of Nemaha County, Kansas. In the case of Plaintiffs

Casey and Sharon Bloom, they reside at a residence on the property situated adjacent, and in

close proximity, to Defendants’ industrial wind turbines.

       3.      All Defendants have their principal place of business at the same NextEra

corporate headquarters campus at 700 Universe Boulevard, Juno Beach, Florida 33408.

       4.      Defendant NextEra Energy, Inc., is a for-profit corporation incorporated under the

laws of Florida and having its principal place of business in the state of Florida. Defendant is

engaged in power generating activities on a worldwide basis, to include other locations within

the United States and Kansas. They are the world’s largest wind power generating corporation.

       5.      Defendant NextEra Energy Capital Holdings, Inc. is a for-profit corporation

incorporated under the laws of Florida having its principal place of business in Florida.

       6.      The remaining Defendants, NextEra Energy Resources LLC (hereinafter

“NEER”), NextEra Energy Constructors LLC, NextEra Energy Operating Services LLC,

NextEra Energy Project Management LLC, Soldier Creek Wind LLC and other unnamed

subsidiaries, are organized under the laws of Delaware and are substantially controlled by and

share key executive officers, decision-making processes and personnel, the same corporate

headquarters facilities and combined operations, work apportioning processes, and the same

address with the two parent corporations: Defendant NextEra Energy, Inc. and NextEra Energy

Capital Holdings.

       7.      The array of Defendant subsidiaries and affiliates form the same joint venture and

common enterprise related to Plaintiffs’ claims.



                                                   2
               Case 5:21-cv-04058 Document 1 Filed 08/31/21 Page 3 of 9




        8.       Defendant LLCs do not have members sharing the same citizenship as any

Plaintiffs.

              COUNT I -- NUISANCE AGAINST MATTHEW AND RACHEL BLOOM

        9.       Plaintiffs Matthew and Rachel Bloom re-allege and incorporate by reference all

paragraphs of this Complaint as if set forth herein in their entirety and allege as follows upon

information and belief:

        10.      Plaintiffs seeks damages in excess of $75,000.00 for the substantial and

unreasonable interference upon their land and the ongoing nuisance created by NextEra

Defendants1 construction and operation of colossal 495-foot industrial wind turbine towers with

over 400 foot rotating arms in close proximity to Plaintiffs’ property line. Defendants

deceptively represented that they would observe a minimum 600-foot set back between their

towers and non-participating landowner property lines, and a minimum 3000-foot set back from

dwellings, when developing the Soldier Creek Wind Project (also referenced herein as “the

Project”) that has now blanketed the southern half of Nemaha County, Kansas with over 130

such industrial wind towers. NextEra Defendants also made materially false representations

regarding these minimum set backs and non-compliant set back circumstances that were relied

upon by Nemaha County Board of Supervisors and/or their staff, agents, or proxies (hereinafter

“the Board”) related to the binding agreement of July 30, 2019.2 The Nemaha County Board of

Supervisors clearly understood in signing that binding agreement that all set backs in that

agreement would be observed and relied on NextEra Defendants’ representations that the set

1
  Plaintiffs include all named Defendants under the joint enterprise referenced collectively as “NextEra Defendants”
or “Defendants.”
2
  See heading Soldier Creek Wind Farm, “Term Sheet” paragraph 2(a) at http://ks-nemaha.manatron.com.



                                                         3
               Case 5:21-cv-04058 Document 1 Filed 08/31/21 Page 4 of 9




backs would, without exception, be observed or that all set back non-compliance situations were

identified, reported to the Board, and fully resolved prior to signing the July 30, 2019 Agreement

and prior to the commencement of construction on the Project. Defendants misrepresented

material facts concerning the number, nature, and status of potential non-compliant set back

situations to the Board.

         11.    The Nemaha County Board of Supervisors publicly touted and pointed to the

generous set back concessions they obtained from NextEra Defendants in that same July 30,

2019 agreement evidencing their understanding that NextEra Defendants were required to, and

would be, observing a minimum 600-foot set back from all non-participating landowner property

lines.

         12.    Although the previous owner of Plaintiffs’ property had entered into a

participation agreement for the Project approximately seven years prior to construction of any

wind turbine towers so close to Plaintiffs’ property line, all such participation agreements had

clearly expired prior to Defendants construction of any wind turbine towers.

         13.    No land use contract or agreement exists between Defendants and Plaintiffs nor

did one exist when Defendants built the massive wind turbine towers in close proximity to

Plaintiffs’ property line. Plaintiffs are “non-participating landowners” related to the Project.

NextEra’s massive 495-foot wind turbine towers were erected and are operating without

adequate or lawful set back from Plaintiffs’ property line creating a substantial and unreasonable

interference upon their land, and an ongoing nuisance.

         COUNT II--PER SE NUISANCE AGAINST MATTHEW AND RACHEL BLOOM

         14.    Plaintiffs Matthew and Rachel Bloom re-allege and incorporate by reference all



                                                 4
              Case 5:21-cv-04058 Document 1 Filed 08/31/21 Page 5 of 9




paragraphs of this Complaint as if set forth herein in their entirety and allege as follows upon

information and belief:

        15.    Plaintiffs seeks damages in excess of $75,000.00 for the substantial and

unreasonable interference upon their real property and the ongoing nuisance created when

NextEra Defendants erected one or more industrial wind turbine towers in violation of agreed

upon minimum set back, and other, municipal ordinances and requirements as set forth in the

July 30, 2019 agreement with the Board as well as other laws, regulation, ordinances, and

policies.

                  COUNT III – NEGLIGENCE RELATED TO PROPERTY LINE

        16.    Plaintiffs Matthew and Rachel Bloom re-allege and incorporate by reference all

paragraphs of this Complaint as if set forth herein in their entirety and allege as follows upon

information and belief:

        17.    NextEra Defendants knew there was no land use agreement between Plaintiffs

and Defendants well before they built the huge wind tower turbine structure close to Plaintiffs’

property line. Defendants’ conduct in proceeding to build the tower so close to Plaintiffs’

property line knowing that they had no land use contract or agreement with Plaintiffs were in

contravention of their duty to avoid such harm and interference with non-participating

landowners land use rights and quiet rights of enjoyment of land and were willful and wanton in

nature causing harm to Plaintiffs.

        18.    Defendants went forward with the construction after knowing full well that no

land use participation agreement existed with Plaintiffs and in retaliation for Plaintiffs having

rejected and repudiated an extension of the expired land use agreement pertaining to their real



                                                 5
              Case 5:21-cv-04058 Document 1 Filed 08/31/21 Page 6 of 9




property or in retaliation for their opposition to the Project.

                COUNT IV -- NUISANCE AGAINST CASEY AND SHARON BLOOM


        19.     Plaintiffs Casey and Sharon Bloom re-allege and incorporate by reference all

paragraphs of this Complaint as if set forth herein in their entirety and allege as follows upon

information and belief:

        20.     Plaintiffs seeks damages in excess of $75,000.00 for the substantial and

unreasonable interference upon their land and/or residence and the ongoing nuisance created by

NextEra Defendants construction and operation of colossal 495-foot industrial wind turbine

towers with over 400 foot rotating arms in close proximity to Plaintiffs’ residence. Defendants

deceptively represented that they would observe a minimum 600-foot set back between their

towers and non-participating landowner property lines, and a minimum 3000-foot set back from

dwellings, when developing the Soldier Creek Wind Project that has now blanketed the southern

half of Nemaha County, Kansas with over 130 such industrial wind towers. NextEra Defendants

also made materially false representations regarding these minimum set backs and non-compliant

set back circumstances that were relied upon by the Board related to the binding agreement of

July 30, 2019. The Board clearly understood in signing that binding agreement that all set backs

in that agreement would be observed and relied on Defendants’ representations that the set backs

would, without exception, be observed or that all set back non-compliance situations were

identified, reported to the Board, and fully resolved prior to signing the July 30, 2019 Agreement

and prior to commencement of construction on the Project. Defendants misrepresented material

facts concerning the number, nature, and status of potential non-compliant set back situations to




                                                   6
                Case 5:21-cv-04058 Document 1 Filed 08/31/21 Page 7 of 9




the Board.

          21.    The Board publicly touted and pointed to the generous set back concessions they

obtained from NextEra Defendants in that same July 30, 2019 agreement evidencing their

understanding that NextEra Defendants were required to, and would be, observing a minimum

3000-foot set back from all dwelling structures.

          22.    Although the previous owner of Plaintiffs’ property had entered into a

participation agreement for the Project approximately seven years prior to construction of any

wind turbine towers so close to Plaintiffs’ dwelling, all such participation agreements related to

Plaintiffs’ property had clearly expired prior to Defendants construction of any wind turbine

towers.

          23.    No land use contract or agreement exists between Defendants and Plaintiffs nor

did one exist when Defendants built the massive wind turbine towers in close proximity to

Plaintiffs’ residence. Plaintiffs are “non-participating landowners” related to the Project.

NextEra’s massive 495-foot wind turbine towers were erected and are operating without

adequate or lawful set back from Plaintiffs’ residence and property line creating a substantial and

unreasonable interference upon their land, and an ongoing nuisance.

            COUNT V -- PER SE NUISANCE AGAINST CASEY AND SHARON BLOOM

          24.    Plaintiffs Casey and Sharon Bloom re-allege and incorporate by reference all

paragraphs of this Complaint as if set forth herein in their entirety and allege as follows upon

information and belief:

          25.    Plaintiffs seeks damages in excess of $75,000.00 for the substantial and

unreasonable interference upon their real property and ongoing nuisance created when NextEra



                                                   7
             Case 5:21-cv-04058 Document 1 Filed 08/31/21 Page 8 of 9




Defendants erected one or more industrial wind turbine towers in violation of agreed upon

minimum set back, and other, municipal ordinances and requirements as set forth in the July 30,

2019 agreement with the Board as well as other laws, regulation, ordinances, and policies.


                       COUNT VI -- NEGLIGENCE RELATED TO DWELLING


       26.     Plaintiffs Casey and Sharon Bloom re-allege and incorporate by reference all

paragraphs of this Complaint as if set forth herein in their entirety and allege as follows upon

information and belief:

       27.     Defendants went forward with the construction of one or more huge industrial

wind turbine towers too close to a dwelling place on Plaintiffs’ property – well within the 3000

foot minimum set back they publicly promised to observe with non-participating landowners --

after knowing full well that any land use participation agreement related to the Project had

expired related to Plaintiffs’ property and in retaliation for Plaintiffs having rejected and

repudiated an extension of that agreement or in retaliation for Plaintiffs’ opposition to the

Project. Defendants’ conduct in proceeding to build the tower so close to Plaintiffs’ dwelling

was in contravention of their duty to avoid such harm and interference with non-participating

landowners land use rights and quiet rights of enjoyment of land and were willful and wanton in

nature causing harm to Plaintiffs.

                               COUNTS VII (a-x) VIOLATIONS OF
                             KANSAS CONSUMER PROTECTION ACT



       28.     Plaintiffs re-allege and incorporate by reference all paragraphs of this Complaint

as if set forth herein in their entirety and allege as follows upon information and belief:


                                                  8
             Case 5:21-cv-04058 Document 1 Filed 08/31/21 Page 9 of 9




       29.     Defendants engaged in deceptive and unconscionable acts and practices related to

the development, construction, and operation of the Project, each of which constitute separate

and distinct violations of the Kansas Consumer Protection Act, K.S.A. 50-600 et seq.

                                      PRAYER FOR RELIEF


       WHEREFORE, Plaintiffs pray for the following relief:

       A.      Damages in excess of $75,000.00 for Plaintiffs individually, punitive damages,

   Plaintiffs’ costs and reasonable attorneys’ fees and all other relief available in law and that

   this Court deems appropriate; Jury demand is hereby made in Topeka, Kansas.

   Dated: August 27, 2021                             Respectfully submitted,


                                                      ______s/James Renne________________
                                                      James Renne, Esq. (KS Bar No. 18078)
                                                      4201 Wilson Blvd., Suite 110521
                                                      Arlington, VA 22203
                                                      (703) 869-0418
                                                      Counsel for Plaintiffs




                                                 9
